Citation Nr: 1001321	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  03-22 769	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation for osteoarthritis of the left 
shoulder, neck, and thoracic joint (chest and ribs), claimed 
as secondary to injury to the thoracic muscles with resection 
of 4th rib under 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The Veteran had active service from June 1955 to August 1958.

This appeal came before the Board of Veterans' Appeals 
(Board) from a December 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

The Board notes that this matter was previously before the 
Board and adjudicated in a decision dated in August 2007 
(Volume 5).  In that decision, the Board denied compensation 
under 38 U.S.C. § 1151 for osteoarthritis of the left 
shoulder, neck, and thoracic joint.  The Veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (the Court).  In a Memorandum Decision dated 
in March 2009 (Volume 5), the Court vacated the Board's 
August 2007 decision, and remanded this matter back to the 
Board for development consistent with the Court's findings.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Historically, the Veteran was awarded compensation under 38 
U.S.C.A. § 1151 for injury to the thoracic muscles (MG XI) 
with resection of the 4th rib.  Compensation under 38 
U.S.C.A. § 1151 is awarded in the same manner "as if" such 
disability were service-connected.  The Veteran now seeks 
compensation on a secondary basis for osteoarthritis of the 
left shoulder, neck, and thoracic joint (chest and ribs).  

As noted in the Introduction, the Court has vacated and 
remanded the Board's August 2007 decision denying the benefit 
sought here.  The basis for the Court's remand, as set out in 
the Memorandum Decision, was that a June 2001 VA examination 
(Volume 2), relied upon by the Board in its decision, was 
inadequate (as conceded by the Secretary of VA), based on the 
VA examiner's failure to address whether the Veteran's 
thoracic muscle injury aggravated his shoulder, neck, and rib 
arthritis, pursuant to the court's prior holding in Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

The pertinent regulation in this matter provides that 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (2009).  

In Allen, the Court held, generally, that under 38 C.F.R. § 
3.310, service connection may not only be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury, but also for the degree 
of disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  

A recent amendment to 38 C.F.R. § 3.310 essentially 
incorporates the holding in Allen, providing that, any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310(b)(2009).

The Board notes that, in the Memorandum Decision, the Court 
specifically directed that, where an examination report is 
inadequate, the Board should remand the case to the RO for 
further development, citing Bowling v. Principi, 15 Vet. App. 
1, 12 (2001).  

Based on the concession of the Secretary as to the inadequacy 
of the June 2001 opinion, and the Court's holding in Bowling, 
the Board finds that a remand is necessary in this case.  See 
also Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under 
the "law of the case" doctrine, appellate courts generally 
will not review or reconsider issues that have already been 
decided in a previous appeal of the same case, and therefore, 
Board is not free to do anything contrary to the Court's 
prior action with respect to the same claim).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination by a medical professional with 
appropriate expertise to provide an 
opinion as to the etiology of the 
Veteran's osteoarthritis of the left 
shoulder, neck, and thoracic joint.  The 
claims folder must be made available to 
and reviewed by the examiner.  All 
indicated studies should be performed.  

*	The examiner should provide an 
opinion as to whether there is a 50 
percent or better probability that 
the Veteran's osteoarthritis of the 
left shoulder, neck, and thoracic 
joint was caused by the injury to the 
thoracic muscles with resection of 4th 
rib.  

*	If not, the examiner should opine as 
to whether the Veteran's 
osteoarthritis of the left shoulder, 
neck, and thoracic joint predated the 
injury to the thoracic muscles with 
resection of 4th rib.  

*	If so, the examiner should further 
opine as to whether there is a 50 
percent or better probability that 
there was an increase in severity of 
the Veteran's osteoarthritis of the 
left shoulder, neck, and thoracic 
joint, beyond the natural progress of 
the disease, that is proximately due 
to or a result of his injury to the 
thoracic muscles with resection of 4th 
rib.  This opinion should be premised 
on the baseline level of severity of 
the osteoarthritis of the left 
shoulder, neck, and thoracic joint 
before the onset of aggravation, or 
by the earliest medical evidence 
created at any time between the onset 
of aggravation and the examiner's 
current findings.

2.  Undertake any other development that 
is warranted.

3.  Readjudicate the remanded claim.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


